Per Curiam.
This cause came on- to be finally heard upon the transcript and abstracts of the record, and it appearing that the writ of error therein was issued on a day in the June term, 1898, of this court, to-wit: on June 16th, 1898, and was made returnable to a day within said June term, to-wit: January 9th, 1899, in violation of law and is, therefore, void, it is, therefore, considered by the court that said cause be and the same is stricken from the dockets of this court. Bishop v. Lyons, 43 Fla. 445, 31 South. Rep. 350.
Shackleford, J., being disqualified, took no part in this decision.